DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The examiner agrees with the applicant’s representative (see remarks filed on 8/20/21) that claims 1 and 6 as amended to include allowable subject of claim 7 are now in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Bentley on 9/1/21.
The application has been amended as follows: 
[0084] Referring now to FIGS. 7 and 8, an electronic device can be attached to an object to facilitate determination of a characteristic thereof by a head-mounted device. The electronic device 700 of FIGS. 7 and 8 can correspond to the electronic device 50 of FIGS. 2 and [[3]] 4, and the object 790 of FIGS. 7 and 8 can correspond to the object 90 of FIGS. 2 and [[3]] 4. Additionally or alternatively, the electronic device 700 of FIGS. 7 and 8 can be represented visually by the head- mounted device as the electronic device 450 of FIG. 4, and the object 790 of FIGS. 7 and 8 can be represented visually by the head-mounted device as the object 490 of FIG. 4.
[0096] Referring now to FIG. 9, another object 780 is shown in use with the electronic device 700. The electronic device 700 of FIG. 9 can correspond to the electronic device 50 of FIGS. 2 and [[3]] 4, and the object 780 of FIG. 9 can correspond to the object 90 of FIGS. 2 and [[3]] 4. Additionally or 
[0100] Referring now to FIG. 11, an electronic device can be attached to an object to facilitate determination of a characteristic thereof by a head-mounted device. The electronic device 900 of FIG. 11 can correspond to the electronic device 50 of FIGS. 2 and [[3]] 4, and the object 990 of FIG. 11 can correspond to the object 90 of FIGS. 2 and [[3]] 4. Additionally or alternatively, the electronic device 900 of FIG. 11 can be represented visually by the head-mounted device as -the electronic device 450 of FIG. 4, and the object 990 of FIG. 11 can be represented visually by the head-mounted device as the object 490 of FIG. 4.
[0113] Referring now to FIG. [[9]] 12, another object 980 is shown in use with the electronic device 900. The electronic device 900 of FIG. [[9]] 12 can correspond to the electronic device 50 of FIGS. 2 and [[3]] 4, and the object 980 of FIG. [[9]] 12 can correspond to the object 90 of FIGS. 2 and [[3]] 4. Additionally or alternatively, the electronic device 900 of FIG. [[9]] 12 can be represented visually by the head-mounted device as the electronic device 450 of FIG. 4, and the object 980 of FIG. [[9]] 12 can be represented visually by the head-mounted device as the object 490 of FIG. 4. 
[0114] While the object 980 is shown in FIG. [[9]] 12 as a shoe, it will be understood this is yet another example and that a variety of objects can be used, as discussed herein. As shown in FIG. [[9]] 12, the object 980 can include one or more object attachment elements 982 for releasably engaging the electronic device 900, as discussed herein. The determination of one or more characteristics relating to the electronic device 900 can facilitate the determination of one or more characteristics of the object 980. The head-mounted device can display a representation of the object 990 and/or the electronic device 900. The user's operation of the object 980 can be interpreted as a user input for processing and response by the head-mounted device.

Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art doesn’t teach: retrieve, based on the identity of the object, static features of the object, the static features comprising a shape and a color of the object; and determine, based on the view of the indicators, dynamic characteristics of the object, the dynamic characteristics comprising a position and an orientation of the object; and a display configured to show a visual representation of the object based on the static features and the dynamic characteristics.
Regarding claim 6, the prior art doesn’t teach: a processor configured to determine a characteristic of the electronic device based on the view of the electronic device by: determining an identity of the electronic device based on the view of the electronic device; determining a static feature of the electronic device based on the identity of the electronic device; and determining the characteristic of the electronic device based on the view of the electronic device, wherein the view includes the static feature; and a display configured to show a representation of the object based on the characteristic and a known spatial relationship between the electronic device and the object.
Regarding claim 14, the prior art doesn’t teach: a communication element configured to receive, from an electronic device, a characteristic detected by a sensor of the electronic device while the electronic device is releasably coupled to an object such that the electronic device maintains a fixed position and orientation with respect to the object; and a processor configured to determine, based on the characteristic of the electronic device and a known spatial relationship between the electronic device and the object, a characteristic of the object; and a display configured to show a representation of the object based on the characteristic of the object.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GARCIA US20180074599A1 and OJALA US20190179426A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612